           Case 2:20-cr-00092-JCC Document 247 Filed 08/21/20 Page 1 of 7




01

02

03

04

05                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
06                                   AT SEATTLE

07 UNITED STATES OF AMERICA,              )         CASE NO. CR 20-092 JCC
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )         DETENTION ORDER
                                          )
10   LUIS ARTURO MAGANA-RAMIREZ,          )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offenses charged in Superseding Indictment, returned August 6, 2020:

14 Count 1: Conspiracy to Distribute Controlled Substances, including methamphetamine,

15 heroin and fentanyl. Specific quantities alleged: 50 grams or more of methamphetamine; 500

16 grams or more or a mixture or substance containing a detectable amount of

17 methamphetamine; one kilogram or more of a mixture or substance containing a detectable

18 amount of heroin; and 400 grams or more of a mixture or substance containing a detectable

19 amount of fentanyl

20

21 Count 3: Attempted possession, with intent to distribute, of methamphetamine and heroin.

22 Specific quantities alleged: 50 grams or more of methamphetamine; and 500 grams or more of



     DETENTION ORDER
     PAGE -1
            Case 2:20-cr-00092-JCC Document 247 Filed 08/21/20 Page 2 of 7




01 a mixture or substance containing a detectable amount of methamphetamine; and one

02 kilogram or more of a mixture or substance containing a detectable amount of heroin; all in

03 furtherance of the conspiracy alleged in Count One.

04

05 Count 9: Knowing himself to be an alien illegally and unlawfully in the United States,

06 defendant possessed firearms and ammunition, all of which had been shipped in interstate and

07 foreign commerce; specifically, two pistols, and a total of 124 rounds of          six different

08 varieties of ammunition.

09

10 Date of Detention Hearing:     Begun August 7, 2020; continued to August 21, 2020 and

11 completed on that date.       The hearing was recessed to afford defendant an adequate

12 opportunity to consult with his counsel before and during the detention hearing.

13         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

14 based upon the factual findings and statement of reasons for detention hereafter set forth,

15 finds that no condition or combination of conditions which defendant can meet will

16 reasonably assure the appearances of defendant as required and the safety of other persons

17 and the community.

18

19         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20         (1)     The charges in the Superseding Indictment create a rebuttable presumption

21                 that defendant should be detained pending resolution of this case. Defendant

22                 has alleged some facts, and has presented argument in opposition to the



     DETENTION ORDER
     PAGE -2
          Case 2:20-cr-00092-JCC Document 247 Filed 08/21/20 Page 3 of 7




01             presumption. But the presumption remains as a factor the court should

02             consider.

03       (2)   In addition, as detailed below, the United States has made a strong showing

04             that defendant, if released, would present a significant risk of flight, and a

05             significant danger to other persons and the community.

06       (3)   The court therefore concludes that defendant has not adequately rebutted the

07             presumption for detention; and that the showing by the United States

08             overwhelmingly establishes that he should be detained.

09                                     FLIGHT RISK

10       (4)   Defendant lives in Fife, WA with his wife and two children. One child is

11             autistic.

12       (5)   The Unites States alleges that defendant is an alien; is present in this country

13             illegally; and will be deported at the conclusion of the case, regardless of

14             outcome. An immigration detainer has been lodged. Defendant alleges he has

15             valid travel documents; but has presented nothing in support of this allegation.

16             He acknowledges he was born in Mexico, and makes no specific showing as to

17             his legal status in the country.

18       (6)   Defendant is a journeyman union carpenter and installs drywall and framing.

19             The United States counters that, during surveilliance defendant and his

20             telephone during the 2020, he was never observed going to or from a

21             construction site, doing any construction work, driving a construction vehicle,

22             or being dressed for construction work. Defendant has presented financial



     DETENTION ORDER
     PAGE -3
          Case 2:20-cr-00092-JCC Document 247 Filed 08/21/20 Page 4 of 7




01             records to indicate that he worked for at least one week in 2020 prior to his

02             arrest. But the records defendant has presented do not establish that he derived

03             any more than minimal income from his employment in 2019 or 2020.

04       (7)   If convicted of the charges against him, he faces the possibility of a sentence of

05             life imprisonment on each of Counts 1 and 3, and a mandatory minimum

06             sentence of ten years of each of these counts. He also faces an additional

07             sentence on Count 9. If he were to be convicted, he will be deported when he

08             concludes his sentence. Even if he is acquitted on all charges, he will be

09             deported. Despite the current presence of his wife and children in the area,

10             there is little incentive for him to remain and to make his court appearances if

11             the court releases him prior to trial. Electronic location monitoring and other

12             conditions the court might impose would not provide reasonable assurance he

13             would make those future court appearances.

14

15             DANGER TO OTHER PERSONS AND THE COMMUNITY

16       (8)    There are three bases for the Court’s concerns about the danger defendant

17             would pose if he were released prior to trial: (a) his specific threats and

18             attempts to kill or harm others during the investigation of this case; (b) his

19             alleged illegal possession of three pistols and extensive ammunition; and (c)

20             his alleged major role in a conspiracy to distribute large quantities of

21             methamphetamine, heroin, and fentanyl.

22       (9)   Wiretaps indicated that defendant was and is a leader of the drug trafficking



     DETENTION ORDER
     PAGE -4
          Case 2:20-cr-00092-JCC Document 247 Filed 08/21/20 Page 5 of 7




01              organization, and directed other members to kidnap a participant (and co-

02              defendant) named Barbosa, who owed money to the organization. Defendant

03              offered $10,000 “for Barbosa’s head.” Defendant said he intended to kill

04              Barbosa and his entire family, and made arrangements to supply firearms to

05              others in the conspiracy for this purpose. Later, other members of the

06              conspiracy persuaded defendant to “just beat him up,” instead. Law

07              enforcement arrested Barbosa on an outstanding warrant, to protect him. But

08              he has since been released, and remains at large. He is therefore at risk of harm

09              from defendant . Wiretaps also revealed discussions by defendant about harm

10              defendant intended to do to at least one other person who owed money to the

11              organization.

12       (10)   A search of defendant’s residence on July 28, 2020 yielded the firearms and

13              ammunition charged in Count 9, along with drugs and cash.

14       (11)   At least seven circuits have held the risk of continued drug dealing poses a

15              danger to the community. While the Ninth Circuit has not specifically so

16              ruled, there is no holding from any circuit to the contrary.

17       (12)   Defendant emphasizes the fact that defendant has no criminal record.

18       (13)   The Pretrial Services Office recommends defendant’s release on conditions

19              which are designed to address the court’s concerns about flight risk and

20              danger. With due respect to the views of the Pretrial Services Office, the court

21              does not conclude there is any reasonable assurance defendant would comply

22              with those these conditions. Release on these conditions would therefore not



     DETENTION ORDER
     PAGE -5
          Case 2:20-cr-00092-JCC Document 247 Filed 08/21/20 Page 6 of 7




01               reasonably assure defendants future appearances, or the safety of other persons

02               and the community.

03

04               RISKS THAT CONTINUED DETENTION

05        MIGHT PRESENT TO DEFENDANT’S HEALTH AND SAFETY

06        (14)   Defendant argues that his continued detention presents serious risks to his

07               health and safety. This is a particularly troubling issue, as the number of

08               inmates and staff testing positive for coronavirus and COVID 19 at the Federal

09               Detention Center SeaTac continues to rise. But the staff of that facility, and of

10               the Federal Bureau of Prisons generally, have the responsibility to take all

11               possible measures to protect inmates (and staff). The court is satisfied they are

12               discharging that responsibility, to the best of their ability, in very difficult

13               circumstances. It would not be appropriate for the court to suspend application

14               of the Bail Reform Act and release pretrial defendants who otherwise would be

15               detained by application of the standards of that Act.

16

17 It is therefore ORDERED:

18

19     1. Defendant shall be detained pending trial and committed to the custody of the

20        Attorney General for confinement in a correction facility separate, to the extent

21        practicable, from persons awaiting or serving sentences or being held in custody

22        pending appeal;



     DETENTION ORDER
     PAGE -6
           Case 2:20-cr-00092-JCC Document 247 Filed 08/21/20 Page 7 of 7




01     2. Defendant shall be afforded reasonable opportunity for private consultation with

02        counsel;

03     3. On order of the United States or on request of an attorney for the Government, the

04        person in charge of the corrections facility in which defendant is confined shall deliver

05        the defendant to a United States Marshal for the purpose of an appearance in

06        connection with a court proceeding; and

07     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

08        for the defendant, to the United States Marshal, and to the United States Pretrial

09        Services Officer.

10        DATED this 21st day of August, 2020.

11

12                                                      A
                                                       JOHN L. WEINBERG
13                                                     United States Magistrate Judge

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -7
